COX, Judge
(concurring):
I concur. Appellant’s conduct may have been sufficient to support a conviction for conspiracy, a question we need not decide here (see 10 U.S.C. § 881); but I agree that it never advanced beyond mere preparation, and it does not support a conviction for attempted sale. While I am reluctant to reverse one specification out of several on a guilty plea, particularly where such a lenient sentence has been adjudged, Article 45 * compels the result. An accused must plead to each element of the offense, and those pleas, if true, must establish an offense.

 Uniform Code of Military Justice, 10 U.S.C. § 845.